RENDERED: JULY 8, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2022-CA-0205-WC

TRANE, CO.                                                          APPELLANT


                  PETITION FOR REVIEW OF A DECISION
v.              OF THE WORKERS’ COMPENSATION BOARD
                        ACTION NO. WC-20-00365


EDWARD HIGGINS; HONORABLE
AMANDA MICHELLE PERKINS,
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION
BOARD                                                                APPELLEES


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: DIXON, MCNEILL, AND TAYLOR, JUDGES.

DIXON, JUDGE: Trane, Co. petitions for review of the Workers’ Compensation

Board (Board) opinion entered January 28, 2022, affirming the opinion, award, and

order of the Administrative Law Judge (ALJ), and subsequent order on

reconsideration. Following review of the record, briefs, and law, we affirm.
                 FACTS AND PROCEDURAL BACKGROUND

              Edward Higgins worked on various assembly lines for Trane from

1985 to 2019. From 2010 to 2019, Higgins worked with big pieces of equipment

which strained his body, particularly his neck and back. In 2019, after being

informed the plant would close, Higgins accepted a severance package and retired

from his work at Trane.

              After retirement, Higgins’ neck and back conditions continued to

deteriorate. As a result, he sought medical treatment and workers’ compensation

benefits. He was evaluated by Dr. Bruce Guberman, who opined Higgins was

unable to perform the work he had done when he retired from Trane. Dr.

Guberman reported that Higgins was having difficulty performing his job duties

prior to his retirement due to his neck and back pain and assessed an 8% whole

person impairment rating for Higgins’ neck pain, and imposed limitations based on

the AMA Guides.1

              Trane requested an evaluation by Dr. Stacie Grossfeld who

determined that Higgins was able to perform the same work as he had for Trane

and that he had no ratable impairment.




1
  Linda Cocchiarella & Gunnar B. J. Anderson, American Medical Association, Guides to the
Evaluation of Permanent Impairment (Fifth Edition AMA Press 2000).

                                            -2-
                Higgins testified at deposition, as well as both a formal and final

hearing, that he was no longer able to perform the same work he had before his

retirement. Higgins further testified that during his employment with Trane, he

had developed work-arounds – learning how to maneuver and handle objects to put

the least amount of strain on his body – to allow him to continue working as long

as possible. When asked if he would have continued to work for Trane were they

not closing, Higgins testified he would have tried to work there as long as possible;

however, the pain from years of hard work at Trane now prevents him from being

able to mow his yard, much less perform the heavy work necessary at Trane.

Higgins also testified he delayed seeking medical treatment because Trane

employees are not allowed to work with restrictions.

                An ALJ found Higgins has a permanent partial disability rating of 8%.

Because Higgins could not find employment that pays the same or greater than his

preinjury average weekly wage, the ALJ enhanced Higgins’ award by a three-

multiplier. Trane moved the ALJ to reconsider his decision, but the motion was

denied. Trane appealed, and the Board affirmed, in part, and vacated the ALJ’s

enhancement of a three-multiplier because the ALJ had not examined whether

Higgins could do the work he did for Trane, as required by KRS2 342.730(1)(c)1.




2
    Kentucky Revised Statutes.

                                            -3-
            On remand, the matter was assigned to a different ALJ who examined

whether Higgins could do the work he had performed for Trane and determined he

could not. Accordingly, she enhanced his award using the three-multiplier

pursuant to KRS 342.730(1)(c)1. Trane petitioned the ALJ to reconsider her

opinion, which was denied. Trane appealed to the Board, who affirmed the ALJ’s

opinion and award. This petition for review followed.

                          STANDARD OF REVIEW

            The appropriate standard of review for workers’ compensation claims

was summarized in Bowerman v. Black Equipment Company, 297 S.W.3d 858,

866-67 (Ky. App. 2009).

                  Appellate review of any workers’ compensation
            decision is limited to correction of the ALJ when the ALJ
            has overlooked or misconstrued controlling statutes or
            precedent, or committed an error in assessing the
            evidence so flagrant as to cause gross injustice. [W.]
            Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky.
            1992). Our standard of review differs in regard to
            appeals of an ALJ’s decision concerning a question of
            law or a mixed question of law and fact vis-à-vis an
            ALJ’s decision regarding a question of fact.

                  The first instance concerns questions of law or
            mixed questions of law and fact. As a reviewing court,
            we are bound neither by an ALJ’s decisions on questions
            of law or an ALJ’s interpretation and application of the
            law to the facts. In either case, our standard of review is
            de novo. Carroll v. Meredith, 59 S.W.3d 484, 489 (Ky.
            App. 2001); Cinelli v. Ward, 997 S.W.2d 474, 476 (Ky.
            App. 1998). De novo review allows appellate courts
            greater latitude in reviewing an ALJ’s decision.

                                        -4-
[Purchase Transp. Servs. v. Est. of Wilson, 39 S.W.3d
816, 817-18 (Ky. 2001); Uninsured Emps.’ Fund v.
Garland, 805 S.W.2d 116, 117 (Ky. 1991)].

       The second instance concerns questions of fact.
KRS 342.285 designates the ALJ as finder of fact, and
has been construed to mean that the factfinder has the
sole discretion to determine the quality, character,
weight, credibility, and substance of the evidence, and to
draw reasonable inferences from the evidence.
Paramount Foods, Inc. v. Burkhardt, 695 S.W.2d 418,
419 (Ky. 1985); [McCloud v. Beth-Elkhorn Corp., 514
S.W.2d 46, 47 (Ky. 1974)]. Moreover, an ALJ has sole
discretion to decide whom and what to believe, and may
reject any testimony and believe or disbelieve various
parts of the evidence, regardless of whether it comes
from the same witness or the same adversary party’s total
proof. Caudill v. Maloney’s Discount Stores, 560
S.W.2d 15, 16 (Ky. 1977).

       KRS 342.285 also establishes a “clearly
erroneous” standard of review for appeals concerning
factual findings rendered by an ALJ, and is determined
based on reasonableness. Special Fund v. Francis, 708
S.W.2d 641, 643 (Ky. 1986). Although an ALJ must
recite sufficient facts to permit meaningful appellate
review, KRS 342.285 provides that an ALJ’s decision is
“conclusive and binding as to all questions of fact,” and
that the Board “shall not substitute its judgment for that
of the [ALJ] as to the weight of evidence on questions of
fact[.]” Shields v. Pittsburgh & Midway Coal Mining
Co., 634 S.W.2d 440, 441 (Ky. App. 1982). In short,
appellate courts may not second-guess or disturb
discretionary decisions of an ALJ unless those decisions
amount to an abuse of discretion. [Medley v. Bd. of
Educ., Shelby County, 168 S.W.3d 398, 406 (Ky. App.
2004)]. Discretion is abused only when an ALJ’s
decision is arbitrary, unreasonable, unfair, or unsupported
by sound legal principles. Downing v. Downing, 45
S.W.3d 449, 454 (Ky. App. 2001).

                            -5-
             ...

                    Generally, “arbitrariness” arises when an ALJ
             renders a decision on less than substantial evidence, fails
             to afford procedural due process to an affected party, or
             exceeds her statutory authority. [K & P Grocery, Inc. v.
             Commonwealth, Cabinet for Health Servs., 103 S.W.3d
             701, 703 (Ky. App. 2002)].

Substantial evidence is “that which, when taken alone or in light of all the

evidence, has sufficient probative value to induce conviction in the mind of a

reasonable person.” Bowling v. Nat. Res. & Env’t Prot. Cabinet, 891 S.W.2d 406,

409 (Ky. App. 1994). Our standard of review requires we show considerable

deference to the ALJ and the Board.

                                    ANALYSIS

             Trane’s sole argument on appeal is that it was an abuse of discretion

to apply a three-multiplier to Higgins’ award. Concerning application of the three-

multiplier, KRS 342.730(1)(c)1. provides the framework for our review:

             If, due to an injury, an employee does not retain the
             physical capacity to return to the type of work that the
             employee performed at the time of injury, the benefit for
             permanent partial disability shall be multiplied by three
             (3) times the amount otherwise determined under
             paragraph (b) of this subsection[.]

Trane insists the ALJ erred in applying the three-multiplier, arguing there is no

evidence Higgins stopped working at Trane because he lacked the physical

capacity to do the type of work he was performing when he retired. Rather, Trane


                                         -6-
argues that Higgins only retired because the plant was closing. Trane also attacks

the credibility of Dr. Guberman’s opinions, claiming they were based on

misinformation; however, this argument is belied by the record.3

              The Supreme Court of Kentucky, in Ford Motor Company v. Forman,

142 S.W.3d 141, 145 (Ky. 2004), held that in cases concerning the applicability of

the three-multiplier, an ALJ “must analyze the evidence to determine what job(s)

the claimant performed at the time of injury and to determine from the lay and

medical evidence whether [he or] she retains the physical capacity to return to

those jobs.” Here, Higgins’ testimony, coupled with Dr. Guberman’s opinion and

restrictions, supported the application of a three-multiplier because Higgins’

former job was more strenuous than that which he can now perform.

              The case herein presents an unusual situation in that Higgins stopped

working at Trane because the plant was closing, and he was offered a severance

package to voluntarily terminate his employment. Nevertheless, the pivotal

inquiry is not the reason Higgins stopped working but whether he retains the

capacity to perform his customary employment. Further, we agree with the

Board’s conclusion that the ALJ was free to accept Higgins’ testimony as to his




3
  The “misinformation” consists of portions of Higgins’ testimony that have been cherry-picked
and strung together by Trane to appear to be conflicting; however, a more thorough review of
Higgins’ testimony reveals Trane’s attempt to call Higgins’ credibility into question is
disingenuous.

                                             -7-
inability to perform his previous work for Trane, in addition to accepting Dr.

Guberman’s restrictions as precluding his return to his prior employment. As

explained in Ira A. Watson Department Store v. Hamilton:

                    Although the ALJ must necessarily consider the
             worker’s medical condition when determining the extent
             of his occupational disability at a particular point in time,
             the ALJ is not required to rely upon the vocational
             opinions of either the medical experts or the vocational
             experts. See, Eaton Axle Corp. v. Nally, 688 S.W.2d 334
             (Ky. 1985); [Seventh St. Rd. Tobacco Warehouse v.
             Stillwell,] 550 S.W.2d 469 (Ky. 1976). A worker’s
             testimony is competent evidence of his physical
             condition and of his ability to perform various activities
             both before and after being injured. Hush v. Abrams, 584
             S.W.2d 48 (Ky. 1979).

34 S.W.3d 48, 52 (Ky. 2000). Not only did Dr. Guberman clearly express the

basis of his opinion that Higgins could not resume his previous employment,

Higgins himself testified that he was no longer capable of performing the

physically demanding work required at Trane due to his back and neck pain.

             Because this Court has consistently held that an ALJ is free to accept

an employee’s self-assessment of his ability to labor, Higgins’ testimony, along

with the restrictions imposed by Dr. Guberman, constitute sufficient evidence to

support the ALJ’s application of a three-multiplier. The ALJ’s determination falls

squarely within the principles set out in Hamilton:

             Although a party may note evidence which would have
             supported a conclusion contrary to the ALJ’s decision,
             such evidence is not an adequate basis for reversal on

                                          -8-
            appeal. The crux of the inquiry on appeal is whether the
            finding which was made is so unreasonable under the
            evidence that it must be viewed as erroneous as a
            matter of law.

Id. at 52 (citations omitted). Nothing in this record or Trane’s arguments allows us

to reach such a conclusion regarding the ALJ’s findings. Accordingly, we must

affirm.

                                 CONCLUSION

            For the foregoing reasons, the opinion of the Board is hereby

AFFIRMED.



            ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE EDWARD
                                          HIGGINS:
Donald J. Niehaus
Caleb T. Taylor                           Clayton D. Scott
Lexington, Kentucky                       Lexington, Kentucky




                                        -9-